                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL


Case No. 8:18-cv-00960-RGK-KES                                                Date: April 1, 2019

Title: ROBERT LACAMBRA v. CITY OF ORANGE, et al.

PRESENT:

            THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                Jazmin Dorado                                     Not Present
               Courtroom Clerk                                    Court Reporter

        ATTORNEYS PRESENT FOR                            ATTORNEYS PRESENT FOR
              PLAINTIFF:                                     DEFENDANTS:
             None Present                                     None Present



 PROCEEDINGS (IN CHAMBERS):                           Order Dismissing Claims with Leave to
                                                                Amend (Dkt. 51)


I.     BACKGROUND.

       On June 1, 2018, pro se Plaintiff Robert Lacambra (“Plaintiff”) filed a civil rights
complaint under 28 U.S.C. § 1983 against the City of Orange (the “City”), the California
Department of Motor Vehicles (“DMV”), the Citation Processing Center (“CPC”), and Walmart,
challenging the constitutionality of the City’s vehicle ticketing scheme and the state’s policies
surrounding the issuance of identification and other documents. (Dkt. 1.) The City and DMV
moved to dismiss the Complaint. (Dkts. 17, 34.) In response to DMV’s motion, Plaintiff
submitted a proposed First Amended Complaint (“FAC”); the Court granted leave to amend and
docketed the proposed FAC as the operative pleading. (Dkts. 43, 44.)

       The FAC named the following Defendants: (1) the City; (2) CPC; (3) Theresa Smith, the
Mayor of the City, in her individual and official capacities; (4) Jean Shiamoto, the DMV
Director, in her individual and official capacities; (5) Betty T. Yee, the California State
Controller and Chair of the Franchise Tax Board, in her individual and official capacities; and
(6) Gavin Newsom, the Governor of California, in his individual and official capacities (together,
“Defendants”). (Dkt. 44 at 7-9.)

       Plaintiff requested that the Court to direct the United States Marshal to serve the FAC on
the new Defendants because he is proceeding in forma pauperis. (Dkt. 42.) Before authorizing
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-00960-RGK-KES                                                    Date: April 1, 2019
                                                                                                Page 2

such service, however, the Court has an obligation to screen the FAC to determine whether it
states a claim for relief against the Defendants. See 28 U.S.C. § 1915(e)(2)(B); Calhoun v. Stahl,
254 F.3d 845 (9th Cir. 2001) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to
prisoners[.]”); Lopez v. Smith, 203 F.3d 1122, 1126 (9th Cir. 2000) (“[S]ection 1915(e) applies
to all in forma pauperis complaints” and “direct[s] district courts to dismiss a complaint that fails
to state a claim upon which relief may be granted.”).

        The Court screened the FAC and determined that it failed to state a claim against
Defendants Yee and Newsom. (Dkt. 50.) The Court instructed Plaintiff to either (1) file a
Second Amended Complaint remedying the defects described in its screening order, or
(2) voluntarily dismiss the claims against Defendants Yee and Newsom. (Id. at 7.) The Court
instructed that, if Plaintiff voluntarily dismisses the claims against Defendants Yee and Newsom,
then the Court will order (1) the U.S. Marshal to serve Defendants CPC, Shiamoto, and Smith
with process, and (2) the City to respond to the FAC. (Id.)

        On March 27, 2019, Plaintiff filed a Second Amended Complaint (“SAC”), naming the
following Defendants: (1) the City; (2) CPC; (3) Theresa Smith, the Mayor of the City, in her
individual and official capacities; (4) American Automotive Association (“AAA”); (5) DMV;
(6) Jean Shiamoto, the DMV Director, in her individual and official capacities; (7) Franchise Tax
Board (“FTB”); (8) Betty T. Yee, the California State Controller, in her individual and official
capacities; (9) Keely Bosler, the Director of California Department of Finance, in her individual
and official capacities; (10) Malia M. Cohen, Chair of the Board of Equalization, in her
individual and official capacities; (11) Gavin Newsom, the Governor of California, in his
individual and official capacities; and (12) Does 1-10 (together, “Defendants”). (Dkt. 51.)
Plaintiff also “requests Class Action Certification under FRCP Rule 23, to vindicate his rights
and of those similarly situated.” (Id. at 7.)

        The Court had previously instructed Plaintiff to file an SAC “that attempts to remedy the
defects described” in the screening order. (Dkt. 50 at 7.) Instead of resolving the concrete issues
identified in the screening order, Plaintiff has named a number of new Defendants and seeks to
certify a class. Plaintiff’s request to prosecute the instant action as a class action is DENIED;
absent a statutory exception, a pro se plaintiff cannot prosecute a class action.1


       1
         See Simon v. Hartford Life, Inc., 546 F.3d 661, 664 (9th Cir. 2008) (applying the
“general rule prohibiting pro se plaintiffs from pursuing claims on behalf of others in a
representative capacity”); Johns v. Cnty. of San Diego, 114 F.3d 874, 876 (9th Cir.1997) (“While
a non-attorney may appear pro se on his own behalf, he has no authority to appear as an attorney
for others than himself.” (internal quotation marks and citations omitted)); C.E. Pope Equity
Trust v. U.S., 818 F.2d 696, 697 (9th Cir.1987) (holding that a pro se litigant may not appear as
an attorney for others); McShane v. U.S., 366 F.2d 286, 288 (9th Cir. 1966) (affirming the
dismissal of a class action for lack of jurisdiction because a pro se plaintiff “has no authority to
appear as an attorney for others than himself”).
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. 8:18-cv-00960-RGK-KES                                                    Date: April 1, 2019
                                                                                                 Page 3

       This screening order considers the claims against the Defendants who have not yet
appeared in this action: (1) CPC, (2) Defendant Smith, (3) AAA, (4) Defendant Shiamoto,
(5) FTB, (6) Defendant Yee, (7) Defendant Bosler, (8) Defendant Cohen, (9) Defendant
Newsom, and (10) Does 1-10. The Court has reviewed the SAC and, as explained more fully
below, finds that it fails to state a claim against Defendants Yee, FTB, Bosler, Cohen, and
Newsom. The claims against Defendants Yee, FTB, Bosler, Cohen, and Newsom are therefore
DISMISSED WITHOUT PREJUDICE.

II.     LEGAL STANDARD

        A complaint may fail to state a claim for two reasons: (1) lack of cognizable legal theory;
or (2) insufficient facts under a cognizable legal theory. Balistreri v. Pacifica Police Dep’t, 901
F.2d 696, 699 (9th Cir. 1990) (as amended). In determining whether a complaint states a claim
on which relief may be granted, its allegations of material fact must be taken as true and
construed in the light most favorable to plaintiff. Love v. United States, 915 F.2d 1242, 1245
(9th Cir. 1989).

        Further, where the plaintiff is appearing pro se, the court must construe the allegations of
the complaint liberally and must afford the plaintiff the benefit of any doubt. Karim-Panahi v.
Los Angeles Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988). However, the liberal pleading
standard only applies to a plaintiff’s factual allegations. “[A] liberal interpretation of a civil
rights complaint may not supply essential elements of the claim that were not initially pled.”
Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251, 1257 (9th Cir. 1997).

        With respect to a plaintiff’s pleading burden, the Supreme Court has held: “[A] plaintiff’s
obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not do .…
Factual allegations must be enough to raise a right to relief above the speculative level … on the
assumption that all the allegations in the complaint are true (even if doubtful in fact)[.]” Bell
Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted); see also Ashcroft v.
Iqbal, 556 U.S. 662, 663 (2009) (To avoid dismissal for failure to state a claim, “a complaint
must contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible
on its face. A claim has facial plausibility when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.”) (internal citation and quotation marks omitted).

       Although the scope of review generally is limited to the contents of the complaint, the
Court may also consider documents attached to the complaint. United States v. Ritchie, 342 F.3d
903, 908 (9th Cir. 2003). Exhibits that contradict the allegations of a complaint may fatally
undermine those allegations. Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.
2001), amended by 275 F.3d 1187 (2001) (noting that a plaintiff can “plead himself out of a
claim by including … details contrary to his claims”).
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. 8:18-cv-00960-RGK-KES                                                  Date: April 1, 2019
                                                                                                Page 4

         If the Court finds that a complaint should be dismissed for failure to state a claim, the
 Court has discretion to dismiss with or without leave to amend. Lopez, 203 F.3d at1126-30.
 Leave to amend should be granted if it appears possible that the defects in the complaint could be
 corrected, especially if a plaintiff is pro se. Id. at 1130-31; see also Cato v. United States, 70
 F.3d 1103, 1106 (9th Cir. 1995).

III.     ANALYSIS

         A.     Relevant Law.2

                1. Individual and Official Capacities.

         When a plaintiff names an official in his or her individual capacity, the plaintiff is
 seeking “to impose personal liability upon a government official for actions he takes under color
 of state law.” Kentucky v. Graham, 473 U.S. 159, 165 (1985). “[T]o establish personal liability
 in a § 1983 action, it is enough to show that the official, acting under color of state law, caused
 the deprivation of a federal right.” Id. at 166. “A person ‘subjects’ another to the deprivation of
 a constitutional right, within the meaning of section 1983, if he does an affirmative act,
 participates in another’s affirmative acts or omits to perform an act which he is legally required
 to do that causes the deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d 740,
 743 (9th Cir. 1978).

       Naming a government official in his official capacity is the equivalent of naming the
 government entity itself as the defendant. Graham, 473 U.S. at 165.

                2. Section 1983 Suits Against the State.

         “The Eleventh Amendment prohibits federal courts from hearing suits brought against an
 unconsenting state.” Brooks v. Sulphur Springs Valley Elec. Coop., 951 F.2d 1050, 1053 (9th
 Cir. 1991) (internal citations omitted). State officials sued in their official capacity for damages
 are not persons for purposes of § 1983, except when sued for prospective declaratory or
 injunctive relief. Hafer v. Melo, 502 U.S. 21, 27 (1991); Pennhurst State Sch. & Hosp. v. 44
 Halderman, 465 U.S. 89, 102-06 (1984); Flint v. Dennison, 488 F.3d 816, 824-25 (9th Cir.
 2007). In an official-capacity suit, the plaintiff must demonstrate that a policy or custom of the
 governmental entity of which the official is an agent was the moving force behind the violation.
 See Hafer, 502 U.S. at 25; Graham, 473 U.S. at 166. The state official must have a direct

         2
           Plaintiff includes claims arising under 28 U.S.C. § 1983 and 18 U.S.C. § 241. (Dkt. 51
 at 7.) 18 U.S.C. § 241 is a criminal statute, so Plaintiff cannot bring a § 241 claim against
 Defendants. See Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980) (per curiam) (no private
 right of action exists under § 241). In its prior screening order, the Court had also instructed
 Plaintiff that he cannot bring a § 241 claim. (Dkt. 50 at 3.) Thus, the Court only considers
 Plaintiff’s § 1983 claims.
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-00960-RGK-KES                                                   Date: April 1, 2019
                                                                                               Page 5

connection with the enforcement of the act; “a generalized duty to enforce state law or general
supervisory power over the persons responsible for enforcing the challenged provision will not
subject an official to suit.” Coal. to Defend Affirmative Action v. Brown, 674 F.3d 1128, 1134
(9th Cir. 2012).

        A governmental agency that is an arm of the state is not a person for purposes of § 1983.
See Howlett v. Rose, 496 U.S. 356, 365 (1990). To determine whether a governmental agency is
an arm of the state, the court should “look to state law and examine ‘whether a money judgment
would be satisfied out of state funds, whether the entity performs central governmental functions,
whether the entity may sue or be sued, whether the entity has the power to take property in its
own name or only in the name of the state, and the corporate status of the entity.’” Hale v.
Arizona, 993 F.2d 1387, 1399 (9th Cir. 1993) (en banc) (quoting Mitchell v. L.A. Cmty. Coll.
Dist., 861 F.2d 198, 201 (9th Cir. 1988)).

               3. Section 1983 Suits Against the Local Government.

      “[M]unicipalities and other local government units … [are] among those persons to
whom § 1983 applies.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978). Municipal
government officials are also persons for purposes of § 1983. See id. at 691 n.55.

        A local governmental unit may not be held responsible for the acts of its employees under
a respondeat superior theory of liability. Id. at 691; Bd. of County Comm’rs v. Brown, 520 U.S.
397, 403 (1997); City of Canton, Ohio v. Harris, 489 U.S. 378, 385 (1989). “[I]t is when
execution of a government’s policy or custom, whether made by its lawmakers or by those
whose edicts or acts may fairly be said to represent official policy, inflicts the injury that the
government as an entity is responsible under § 1983.” Monell, 436 U.S. at 694. “Official
municipal policy includes the decisions of a government’s lawmakers, the acts of its
policymaking officials, and practices so persistent and widespread as to practically have the force
of law.” Connick v. Thompson, 563 U.S. 51, 61 (2011).

               4. Section 1983 Suits Against Private Parties.

        Generally, private parties are not acting under color of state law. See Price v. Hawaii,
939 F.2d 702, 707-08 (9th Cir. 1991). A private party acts under color of state law, however,
when it enters joint action or conspires with state officials to deprive others of constitutional
rights. Crowe v. County of San Diego, 608 F.3d 406, 440 (9th Cir. 2010). “To prove a
conspiracy between the state and private parties under [§] 1983, the [plaintiff] must show an
agreement or meeting of the minds to violate constitutional rights. To be liable, each participant
in the conspiracy need not know the exact details of the plan, but each must at least share the
common objective of the conspiracy.” United Steelworkers of Am. v. Phelps Dodge Corp., 865
F.2d 1539, 1540-41 (9th Cir. 1989) (en banc) (citations and internal quotations omitted). A
plaintiff “need only allege a meeting of the minds as to the conduct that ultimately caused the
constitutional violation—not a meeting of the minds to violate Plaintiffs’ constitutional rights by
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-00960-RGK-KES                                                    Date: April 1, 2019
                                                                                                Page 6

performing the agreed conduct.” Huk v. County of Santa Barbara, 2012 WL 12949914, at *5 n.6
(C.D. Cal., Aug. 31, 2012) (citing United Steelworkers, 865 F.2d at 1541).

       B.      Plaintiff Fails to State a Claim Against Defendants Yee, FTB, Bosler, Cohen,
               and Newsom.

               1. Causes of Action.

        Plaintiff alleges that all Defendants (other than the Does) violated: (1) the Fourth
Amendment, “through the exercise of California Family Code 175203 revoked, suspended and/or
otherwise seized Plaintiff’s Driver’s License” and “failed to reissue him a new one for so long as
he is unable to provide them an address” (Dkt. 51 at 58); (2) the Fifth Amendment right to due
process, “through their fee/penalty collection scheme, created a system that does not provide a
constitutionally cognizable way in which to contest a ticket” and “professional and driver’s
license revocation without due process amounts to the deprivation of property” (id. at 58-60);
(3) the Sixth Amendment right to a speedy trial, because they “created a system that, in fact, did
not provide Plaintiff his day in court” (id. 60-61); (4) the Fourteenth Amendment right to equal
protection, because they “effectively deprived him use of his vehicle until such time as the
unlawful DMV bill is paid in full” (id. at 62-63); and (5) conspiracy. (Id. at 63-66.)

        Plaintiff also includes the following causes of action against specific Defendants:
(1) violation of the First Amendment by CPC and the City because they “purposefully did not
respond to Plaintiff ‘s Objection and Informal Discovery” (id. at 57); (2) violation of the Sixth
Amendment “right to confront an accuser” by the City, CPC, and Defendant Smith because they
“were served a discovery request in connection to the 1st citation, but failed to respond to it” (id.
at 61-62); and (3) violation of the Fourteenth Amendment right to equal protection by the DMV,
Defendant Shiamoto, and Defendant Newsom because they “deprived Plaintiff a valid ID and a
CA Driver’s License because he would not provide a false residential address under penalty of
perjury.” (Id. at 62.) Plaintiff does not include any causes of action (or factual allegations)
against the Doe Defendants.

               1. Franchise Tax Board.

        Plaintiff alleges that FTB “is the collection arm of the State of California tasked with
collecting personal and corporate income tax. For the purpose of this action, they are also tasked
with collecting delinquent vehicle-related fees on behalf of the DMV under provisions of
Revenue and Taxation Code § 108784 ….” (Id. at 23.)


       3
         This section allows for license revocation for failure to comply with a support order.
Cal. Fam. Code § 17520.
       4
         This section provides for referral to the FTB for the collection of certain delinquent
amounts. Cal. Rev. & T. Code § 10878.
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-00960-RGK-KES                                                      Date: April 1, 2019
                                                                                                  Page 7

         Plaintiff, however, does not allege that a policy or custom of FTB is the moving force
behind any alleged injury personally suffered by Plaintiff. Plaintiff attaches an exhibit showing
that after a vehicle owner is 90 days delinquent on vehicle registration, DMV can refer the
delinquent account to FTB to act as collection agent for DMV while “DMV retains management
responsibility for all referred accounts.” (Dkt. 51-1 at 69-71.) Plaintiff also cites Cal. Rev. & T.
Code § 1087, which allows for such referral. Because FTB simply assists DMV in certain
collections, while DMV ultimately controls the account, Plaintiff has not shown that a policy of
FTB is the moving force behind any alleged constitutional violation. Moreover, Plaintiff does
not include any allegation or exhibit showing that FTB ever took any action against Plaintiff
personally. Plaintiff attaches citations/receipts from DMV (Dkt. 51 at 80; Dkt. 51-1 at 10, 30)
and the City (Dkt. 51 at 92; Dkt. 51-1 at 8, 16), but not from the FTB. Therefore, Plaintiff fails
to state a claim against FTB.

               2. Defendants Yee, Bosler, and Cohen.

                       a. Individual Capacities.

         Plaintiff alleges that Defendant Yee is State Controller and “she is responsible for the
collection of delinquent DMV related fees of California motorist.” (Dkt. 51 at 24.) Plaintiff
alleges that Defendant Bosler “is the Director of the California Department of Finance, and in
her capacity she is responsible for the collection of delinquent DMV related fees of California
motorist.” (Id.) Plaintiff alleges that Defendant Cohen “is the Chair of the Board of
Equalization, and in her capacity she is responsible for the collection of delinquent DMV related
fees of California motorists.” (Id.) For the three Defendants, Plaintiff alleges, “At the time of
this filing Plaintiff is delinquent in his registration fees, as a result of the deprivations engendered
in this complaint herein.” (Id.)

        Plaintiff, however, does not allege that Defendants Yee, Bosler, or Cohen, acting under
color of state law, personally caused the deprivation of his federal rights; in other words, he does
not allege that they did an affirmative act or omitted to perform a legally-required act that
personally caused injury to Plaintiff. Plaintiff does not allege that Defendants Yee, Bosler, or
Cohen (or the agencies under their control) ever sought collection of overdue vehicle fees from
Plaintiff personally. Plaintiff attaches citations/receipts from DMV (Dkt. 51 at 80; Dkt. 51-1 at
10, 30) and the City (Dkt. 51 at 92; Dkt. 51-1 at 8, 16), but not from the State Controller’s
Office, the California Department of Finance, or Board of Equalization.

        Instead, Plaintiff only alleges that these Defendants are “responsible for the collection of
delinquent DMV related fees of California motorist.” Plaintiff does not have standing, however,
to sue Defendants Yee, Bosler, or Cohen for harms potentially suffered by other motorists. See
Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-63 (1992) (“there must be a causal connection
between the injury and the conduct complained of” and the “party seeking review be himself
among the injured”). Therefore, Plaintiff fails to state a claim against Defendants Yee, Bosler,
and Cohen in their individual capacities.
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-00960-RGK-KES                                                  Date: April 1, 2019
                                                                                              Page 8

                      b. Official Capacity.

        Plaintiff alleges that Defendant Yee is State Controller, Defendant Bosler is the Director
of the California Department of Finance, and Defendant Cohen is the Chair of the Board of
Equalization. (Dkt. 51 at 24.) Plaintiff does not allege that a policy or custom of any of their
agencies, however, is the moving force behind any alleged injury suffered by Plaintiff (i.e.,
license revocation, deprivation of use of vehicle, etc.).

        Plaintiff alleges: “The controversy caused Plaintiff to halt payments for what he views
are unfair and unconstitutional violations. Defendant Franchise Tax Board, Defendant Betty T.
Yee, Defendant Keely Bosler, Defendant Malia M. Cohen are so named as a defendant in so far
as statutes (Revenue and Taxation Code § 10878) require the transfer of DMV accounts with
delinquencies to their agency. The collection of usurious fees are unjust, providing Plaintiff
cause to plead for private right of action for conspiracy ….” (Id. at 24-25.)

        Plaintiff does not allege, however, that their agencies ever sought to collect delinquent
fines from Plaintiff; instead, he only includes exhibits showing that the City and the DMV sought
to collect from him. (Dkt. 51 at 80, 92; Dkt. 51-1 at 8, 10, 16, 30.) Thus, it is unclear that the
DMV ever even referred collection of Plaintiff’s delinquent fines to ones of these agencies—let
alone all three. Even so, under Cal. Rev. & T. Code § 1087, the DMV ultimately controls the
account and refers fine collection; because the collection agency apparently acts pursuant to
DMV directive, Plaintiff has not shown that a policy of a collection agency is the moving force
behind any alleged constitutional. Therefore, Plaintiff fails to state a claim against Defendants
Yee, Bosler, and Cohen in their official capacities.

               3. Defendant Newsom.

                      a. Individual Capacity.

        Plaintiff alleges that Defendant Newsom “administers over all of the state’s departments
and creates and/or promulgates the procedures, rules and policies derived from laws enacted by
the state’s legislators.” (Dkt. 51 at 25.) Under the California Constitution, “The supreme
executive power of this State is vested in the Governor. The Governor shall see that the law is
faithfully executed.” (Id. at 26.) “[H]e is being charged herein as failing to properly administer
California Welfare and Institutions Code § 17000.”5 (Id.) “[He] is charged with executing all
the laws in the State of California, including the provisions Family Code § 17520, known to have


       5
          This provides: “Every county and every city and county shall relieve and support all
incompetent, poor, indigent persons, and those incapacitated by age, disease, or accident,
lawfully resident therein, when such persons are not supported and relieved by their relatives or
friends, by their own means, or by state hospitals or other state or private institutions.” Cal.
Welf. & Inst. Code § 17000.
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

  Case No. 8:18-cv-00960-RGK-KES                                                      Date: April 1, 2019
                                                                                                   Page 9

 been enforced to deprive Plaintiff his livelihood and ability to drive a vehicle.” (Id. at 27.)

         Plaintiff does not allege, however, that Defendant Newsom personally caused any of the
 alleged constitutional violations by performing an affirmative act or omitting to perform a
 legally-required act; in other words, Plaintiff shows no personal participation by Defendant
 Newsom in the alleged deprivation of his car or identification. Therefore, Plaintiff fails to state a
 claim against Defendant Newsom in his individual capacity.

                         b. Official Capacity.

         Plaintiff fails to state an official capacity claim against Defendant Newsom because he
 does not allege a direct connection between Defendant Newsom’s office and the contested
 policies; Plaintiff does not allege that Defendant Newsom has direct enforcement authority to
 issue identifications or principal responsibility for enforcing the rules surrounding the
 identification and citation process.

         Plaintiff only alleges a generalized duty to enforce state laws, which is barred by the
 Eleventh Amendment. See, e.g., Comm. to Protect Our Agric. Water v. Occidental Oil & Gas
 Corp., 235 F. Supp. 3d 1132, 1155 (E.D. Cal. 2017) (holding that plaintiff did not state an
 official capacity claim against Governor Brown for a California permitting process) (citing
 Association des Eleveurs de Canards et d’Oies du Quebec v. Harris, 729 F.3d 937, 943 (9th Cir.
 2013) (finding Governor Brown was entitled to Eleventh Amendment immunity with respect to
 claims for prospective injunctive relief based on his alleged involvement in administering a state
 law plaintiffs claimed was unconstitutional, because “his only connection to [the relevant statute]
 is his general duty to enforce California law”); National Audubon Soc., Inc. v. Davis, 307 F.3d
 835, 847 (9th Cir. 2002) (finding that “suit is barred against the Governor ... as there is no
 showing that they have the requisite enforcement connection”); cf. Artichoke Joe’s v. Norton,
 216 F.Supp.2d 1084, 1110 (E.D. Cal. 2002) (holding that Governor Brown was subject to suit
 under Ex parte Young where the plaintiff alleged “a specific connection to the challenged
 statute,” in that the governor “negotiated and approved the compacts that give rise to the
 plaintiffs’ alleged injuries”), aff’d 353 F.3d 712 (9th Cir. 2003)). Therefore, Plaintiff fails to state
 a claim against Defendant Newsom in his official capacity.

IV.      CONCLUSION

         IT IS HEREBY ORDERED that the Plaintiff’s claims against Defendants FTB, Yee,
 Bosler, Cohen, and Newsom are DISMISSED without prejudice and with leave to amend.

         IT IS FURTHER ORDERED that, on or before May 1, 2019, Plaintiff shall (a) file a
 Third Amended Complaint that attempts to remedy the defects described above, or
 (b) voluntarily dismiss the claims against Defendants FTB, Yee, Bosler, Cohen, and Newsom.

         If Plaintiff voluntarily dismisses the claims against Defendants FTB, Yee, Bosler, Cohen,
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-00960-RGK-KES                                                  Date: April 1, 2019
                                                                                            Page 10

and Newsom, then the Court will order (1) the U.S. Marshal to serve Defendants CPC, AAA,
Shiamoto, and Smith with process, based on the claims against them in the SAC, and (2) the City
and DMV to respond to the SAC. The Defendants are excused from responding to the SAC until
further order of the Court.

       Plaintiff is not given leave to add new Defendants or causes of action. Plaintiff may not
prosecute a class action and should only allege claims against actors who have personally caused
him injury, with factual allegations showing how they have done so.

        If Plaintiff fails to timely respond to this order by filing a Third Amended Complaint or
notice of voluntary dismissal, then this action may be dismissed for lack of diligent prosecution.

       The Clerk is directed to provide Plaintiff with a copy of Form CV-09 for voluntary
dismissal.



                                                                Initials of Deputy Clerk JD
